UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

HUGUES-DENVER AKASSY,

                 Plaintiff,

        -v-                                                           No. 14-cv-1725-LTS

THE NEW YORK DAILY NEWS and
SHAYNA JACOBS,

                 Defendants.

-------------------------------------------------------x

                                                     ORDER

                 Plaintiff has moved pro se for an extension of time to file a notice of appeal.

(Docket Entry No. 80.) Plaintiff seeks to appeal the Court’s Memorandum Order denying

Plaintiff’s motion for reconsideration (“Reconsideration Order”), dated June 7, 2017. (Docket

Entry No. 74.) On March 22, 2018, Plaintiff wrote a letter to the Court indicating that he had not

received a copy of the Reconsideration Order, and that he wished to appeal that decision.

(Docket Entry No. 76.) On April 2, 2018, the Court reopened Plaintiff’s time to file a notice of

appeal pursuant to Federal Rule of Appellate Procedure 4(a)(6), and directed the Clerk of Court

to mail a copy of the Reconsideration Order to Plaintiff (Docket Entry No. 77.) Sixteen days

later, on April 18, 2018, Plaintiff filed his notice of appeal. (Docket Entry No. 78.)

                 Plaintiff’s motion for an extension of time to file a notice of appeal is untimely

under Federal Rule of Appellate Procedure 4(a)(6) and 28 U.S.C. § 2107(c) because (i) more

than 180 days have passed since the Reconsideration Order was entered, and (ii) because more

than 14 days have passed since Plaintiff received notice under Federal Rule of Civil Procedure

77(d) of the entry of that Order. The requirement to “appeal within the prescribed time is



ORD RE MOTION FOR EXTENSION OF TIME.DOCX                   VERSION NOVEMBER 2, 2018                   1
mandatory and jurisdictional.” Bowles v. Russell, 551 U.S. 205, 209 (2007). This Court “has no

authority to create equitable exceptions to jurisdictional requirements.” Id. at 214. Thus,

because all relevant time periods for Plaintiff’s appeal have expired, the Court is unable to grant

his request. Plaintiff’s motion is therefore denied.

               Docket Entry No. 80 is resolved.


               SO ORDERED.



Dated: New York, New York
       November 2, 2018

                                                              /s/ Laura Taylor Swain .
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




Copy Mailed To:
Hugues-Denver Akassy
DIN #: 11A5580
Clinton Correctional Facility
P.O. Box 2001
Dannemora, New York 12929




ORD RE MOTION FOR EXTENSION OF TIME.DOCX          VERSION NOVEMBER 2, 2018                            2
